United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-1171
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

Gustavo Gutierrez Hernandez, also known as Gustavo Hernandez Gutierrez, also
                   known as Gustavo Hernandez-Gutierrez

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
                for the Southern District of Iowa - Davenport
                               ____________

                        Submitted: November 5, 2018
                         Filed: November 13, 2018
                               [Unpublished]
                               ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Gustavo Gutierrez Hernandez directly appeals the sentence the district court1
imposed after he pleaded guilty to a drug offense. His counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence as substantively unreasonable.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence, as there was no indication that it overlooked a relevant 18
U.S.C. § 3553(a) factor, or committed a clear error of judgment in weighing relevant
factors, see United States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013)
(standard of review); and the sentence was below the Guidelines range, see United
States v. Torres-Ojeda, 829 F.3d 1027, 1030 (8th Cir. 2016). Having independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion and affirm.
                       ______________________________




      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.

                                        -2-